DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments and amendments filed on 3/11/2021, with respect to the rejection of the claims under 35 USC 103, have been fully considered but are not persuasive. 
In response to applicant's argument that "Eaton does not disclose generating new metadata based on any type of collected information, much less translated data-center information", the examiner respectfully disagrees. Eaton (Paragraph [32-34, 41]) cites the claimed limitation "generating metadata associated with the translated data-center information." More specifically, Eaton discloses a monitoring system to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant deployed in virtual resources of an IaaS provider, allocated for an IaaS tenant that collects and stores performance metric data and metadata of a customer, which can be configured to measure and report data that is important to the customer's applications and that formats and sends messages to the monitoring system, using custom measurements are fully defined by the custom applications. The monitoring system collects data and metadata for a customer in a custom format defined by the customer to be collected and stored by the monitoring service for the IaaS tenant. The action of collecting, storing and formatting the data in a custom format defined by a customer would necessarily require generating new data and metadata for the monitoring service. Using a generating metadata associated with the translated data-center information." 
In response to applicant's argument that "the Office Action does not allege that Eaton discloses translated data-center information at all-instead, it relies on Hoja for that subject matter", the examiner respectfully disagrees. The examiner cites Eaton for this limitation, and the 103 combination of Hoja with Eaton to disclose the limitations of claim 8. More specifically, (See Office Action 12/22/2020, page 4), Eaton (Paragraph [32-33, 47-48]) discloses the limitation "translating the filtered data-center information into a partner-specific format requested by the partner entity." As previously discussed, Eaton provides a monitoring service provided by an IaaS provider to an IaaS tenant, that collects and stores performance metric data and metadata of a customer, which can be configured to measure and report data that is important to the customer's applications and that formats and sends messages to the monitoring system. Using a broadest reasonable interpretation of the claims, the examiner maintains that Hoja in view of Eaton discloses the argued claim limitation "translating the filtered data-center information into a partner-specific format requested by the partner entity." 
The examiner notes that the applicant argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). The combination of the prior art references disclose the claimed invention. Therefore, the examiner maintains the rejection for claims 1-20 under 35 U.S.C. 103 as being unpatentable over being unpatentable over Hoja in view of Eaton, as previously disclosed in the Office Action on 12/22/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoja (US 20170134247) in view of Eaton (US 20150082432).
Regarding Claims 1 and 15: 
Hoja discloses – A non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computing device, cause the processor to perform stages for providing dynamic serviceability for a software-defined data center (SDDC) to a partner entity, the stages comprising: (Hoja; Paragraph [50-51, 72, 131] - Discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers.)
collecting data-center information from a management service that monitors at least a portion of the SDDC; (Hoja; Paragraph [50-51, 72, 131] - Discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers.)
filtering the data-center information based on a stored list of metrics; (Hoja; Paragraph [50-51, 72, 131] - Further discloses where the monitoring system, via a monitoring node, can 
Hoja does not explicitly disclose – translating the filtered data-center information into a partner-specific format requested by the partner entity. More specifically, Hoja (Paragraph [50-51, 72, 131]) discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers and performs event and metrics correlation to obtain results for related statistics, events and objects, which in return become the base for data analysis and visualization for performance monitoring using stored quality metrics, but does not explicitly disclose translating the filtered data-center information into a partner-specific format requested by the partner entity, which is disclosed by Eaton (see below)
Eaton discloses – translating the filtered data-center information into a partner-specific format requested by the partner entity; (Eaton; Paragraph [32-33, 47-48] - Discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the performance monitoring and management system of Hoja to perform data analysis in distributed environments and performs event and metrics correlation to obtain results for related statistics, events and objects for data analysis and 
Hoja-Eaton further discloses – generating metadata associated with the translated data-center information; (Eaton; Paragraph [12, 29, 32, 41] - Discloses a monitoring system to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant but deployed on a set of virtual resources controlled by an independent IaaS provider and allocated to the IaaS tenant, including collecting and storing metric data and metadata of a customer environment.)
transmitting the metadata and translated data-center information to a partner site associated with the partner entity; and (Eaton; Paragraph [12, 29, 32, 41] - Discloses a monitoring system to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant but deployed on a set of virtual resources controlled by an independent IaaS provider and allocated to the IaaS tenant, including collecting and storing metric data and metadata of a customer environment.)
in an instance where the partner site is not available based on the transmitting, (Eaton; Paragraph [32-35, 38, 41-42] - Discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure and can monitor the 
forwarding the metadata and translated data-center information to a partner-accessible storage location; and (Eaton; Paragraph [12, 29, 32, 41] - Discloses a monitoring system to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant but deployed on a set of virtual resources controlled by an independent IaaS provider and allocated to the IaaS tenant, including collecting and storing metric data and metadata of a customer environment.)
Regarding Claims 2, and 16: 
Hoja-Eaton further discloses – The non-transitory, computer-readable medium of claim 8, the stages further comprising: 
in response to determining that the partner site has recovered, generating an alert regarding downtime of the partner site and identifying the destination of the metadata and translated data-center information. (Eaton; Paragraph [32-35, 60, 119] - The system includes an analysis engine to perform analyses across multiple customers to measure system-wide performance and availability of a cloud provider's infrastructure to detect an issue with a resource. When the analysis engine produces a result, it can send the result notification, forwarding the result appropriately.)
Regarding Claims 3, 10 and 17: 

Regarding Claims 4, 11 and 18: 
Hoja-Eaton further discloses – The non-transitory, computer-readable medium of claim 8, wherein the stages are performed based on at least one rule supplied by the partner entity through a configuration interface and enforced by an inference engine. (Eaton; Paragraph [47, 116, 124-125] - Discloses a monitoring system configured to store customer-specific preferences and configurations defined by the customer using "dashboards" that the customer defines, using a user interface that enables the user to view, create, edit, or delete policy information in a policy database and can identify when the combination of conditions for a policy is met.)
Regarding Claims 5, 12 and 19: 
Hoja-Eaton further discloses – The non-transitory, computer-readable medium of claim 8, wherein collecting data-center metrics is performed according to a poll time, and wherein the poll time is dynamically set by an inference engine based on settings provided by the partner entity. (Eaton; Paragraph [100-103, 108, 132] - The monitoring system can detect changes in resources used by a customer's application to perform analysis from resource metadata over time and using intelligent change detection analysis. Part of these analysis configurations can include instructions for what metrics 
Regarding Claims 6, 13 and 20: 
Hoja-Eaton further discloses – The non-transitory, computer-readable medium of claim 8, the stages further comprising: 
receiving a response from the partner entity through a serviceability operations interface; and (Eaton; Paragraph [47, 116, 124-125] - Discloses a monitoring system configured to store customer-specific preferences and configurations defined by the customer using "dashboards" that the customer defines, using a user interface that enables the user to view, create, edit, or delete policy information in a policy database and can identify when the combination of conditions for a policy is met.)
implementing a solution at the SDDC, based on the received response, without manual intervention, (Eaton; Paragraph [98] - The customer's infrastructure (i.e., the set of resources allocated to the customer by the infrastructure provider) can change dynamically as the customer grows and shrinks their environment to track short-term load changes (due to time of day or day of week) or long-term load changes (due to business growth or contraction) or replaces instances to deploy new software versions to capture an expected rate of change of the customer's infrastructure.)
wherein the solution is implemented automatically based on the inference engine detecting the problem at the SDDC and (Eaton; Paragraph [32-35, 60, 119] - The system includes an analysis engine to perform analyses across multiple customers to measure system-wide performance and availability of a cloud provider's infrastructure to detect an issue with a resource. When the analysis engine produces a result, it can send the result notification, forwarding the result appropriately.)


Regarding Claim 8: 
Hoja discloses – A non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computing device, cause the processor to perform stages for providing dynamic serviceability for a software-defined data center (SDDC) to a partner entity, the stages comprising: (Hoja; Paragraph [50-51, 72, 131] - Discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers.)
collecting data-center information from a management service that monitors at least a portion of the SDDC; (Hoja; Paragraph [50-51, 72, 131] - Discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers.)
filtering the data-center information based on a stored list of metrics; (Hoja; Paragraph [50-51, 72, 131] - Further discloses where the monitoring system, via a monitoring node, can use the data retrieved at both sides of the communication to perform the event and metrics correlation, which results in obtaining related statistics, events and objects, 
Hoja does not explicitly disclose – translating the filtered data-center information into a partner-specific format requested by the partner entity. More specifically, Hoja (Paragraph [50-51, 72, 131]) discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers and performs event and metrics correlation to obtain results for related statistics, events and objects, which in return become the base for data analysis and visualization for performance monitoring using stored quality metrics, but does not explicitly disclose translating the filtered data-center information into a partner-specific format requested by the partner entity, which is disclosed by Eaton (see below)
Eaton discloses – translating the filtered data-center information into a partner-specific format requested by the partner entity; (Eaton; Paragraph [32-33, 47-48] - Discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the performance monitoring and management system of Hoja to perform data analysis in distributed environments and performs event and metrics correlation to obtain results for related statistics, events and objects for data analysis and visualization for performance monitoring using stored quality metrics, with the systems, methods, and apparatuses for semantically modelling and monitoring applications and software 
Hoja-Eaton further discloses – generating metadata associated with the translated data-center information; and transmitting the metadata and translated data-center information to a partner site associated with the partner entity. (Eaton; Paragraph [12, 29, 32, 41] - Discloses a monitoring system to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant but deployed on a set of virtual resources controlled by an independent IaaS provider and allocated to the IaaS tenant, including collecting and storing metric data and metadata of a customer environment.)
Regarding Claim 9: 
Hoja-Eaton further discloses – The non-transitory, computer-readable medium of claim 8, the stages further comprising: 
in response to determining that the partner site is not available, (Eaton; Paragraph [32-35, 38, 41-42] - Discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure and can monitor the health and performance of application endpoints from the perspective of the user (e.g., can the endpoint be contacted?, does the endpoint respond as expected?, or what is the request latency for the endpoint?). The system can enable rapid retrieval of resources, properties of 
forwarding the metadata and translated data-center information to a partner-accessible storage location; and (Eaton; Paragraph [12, 29, 32, 41] - Discloses a monitoring system to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant but deployed on a set of virtual resources controlled by an independent IaaS provider and allocated to the IaaS tenant, including collecting and storing metric data and metadata of a customer environment.)
in response to determining that the partner site has recovered, generating an alert regarding downtime of the partner site and identifying the destination of the metadata and translated data-center information. (Eaton; Paragraph [32-35, 60, 119] - The system includes an analysis engine to perform analyses across multiple customers to measure system-wide performance and availability of a cloud provider's infrastructure to detect an issue with a resource. When the analysis engine produces a result, it can send the result notification, forwarding the result appropriately.)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoja (US 20170134247) in view of Eaton (US 20150082432) and further with Gupta (US 7693983).
Regarding Claims 7 and 14: 
Hoja-Eaton further discloses – The non-transitory, computer-readable medium of claim 13, wherein implementing the solution further comprises:
identifying a component that requires the solution; and (Eaton; Paragraph [32-35, 38, 41-42] - Discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and 
Hoja-Eaton does not explicitly disclose – disabling the collecting of metrics from the component while the solution is being implemented. More specifically, Hoja (Paragraph [50-51, 72, 131]) discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers. Furthermore Eaton (Paragraph [32-35, 42, 60, 119]) discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure and determines an operational state of a resource that is no longer available, but does not explicitly disclose disabling the collecting of metrics from the component while the solution is being implemented, which is disclosed by Gupta (see below)
Gupta discloses – disabling the collecting of metrics from the component while the solution is being implemented. (Gupta; Column 2 [lines 11-25], Column 11 [lines 50-64], - Discloses a system and method for providing application redeployment mappings using filtered resource usage data that implements meter agents and a meter manager that dynamically installs or uninstalls meters at a host, or dynamically reconfigure meters 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the performance monitoring and management system of Hoja to perform data analysis in distributed environments and performs event and metrics correlation to obtain results for related statistics, events and objects for data analysis and visualization, and the systems, methods, and apparatuses for semantically modelling and monitoring applications and software architecture hosted by an Infrastructure-as-a-Service (IaaS) provider of Eaton that facilitates analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant, with the system and method for providing application redeployment mappings using filtered resource usage data of Gupta that provides application redeployment mappings using filtered resource usage data that implements meter agents and a meter manager that dynamically installs or uninstalls meters at a host, or dynamically reconfigure meters and may dynamically install, start, stop and uninstall meters as well as meter agents, where the combination of elements according to known methods would yield a predictable result. (Gupta; Abstract; Column 2 [lines 11-25])
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ML/Examiner, Art Unit 2457 




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457